ELD-015-E                                                         NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 20-1116
                                        ___________

                             In re: ROCMON L. SANDERS,
                                                 Petitioner
                        ____________________________________

                         On Petition for Writ of Mandamus from the
             United States District Court for the Eastern District of Pennsylvania
                     (Related to E.D. Pa. Crim. No. 2:18-cr-00431-001)
                        ____________________________________

                          Submitted Pursuant to Fed. R. App. P. 21

                                January 29, 2020
            Before: GREENAWAY, JR., PHIPPS, and FUENTES, Circuit Judges

                              (Opinion filed: January 31, 2020)
                                         _________

                                         OPINION *
                                         _________

PER CURIAM

       Pro se petitioner Rocmon Sanders seeks a writ of mandamus. Because Sanders

has not demonstrated his entitlement to such extraordinary relief, we will deny his

petition.

       In October 2018, Sanders was indicted for the manufacture of and attempted


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
manufacture of child pornography in violation of 18 U.S.C. § 2251(a) and (e). Sanders

has been representing himself in his criminal proceedings since July 2019, with stand-by

counsel available. He has filed dozens of motions and requests with the District Court in

that time. He has also unsuccessfully sought recusal under 28 U.S.C. §§ 144 and 455 of

the District Judge presiding over his case. Sanders is presently awaiting trial, which is

scheduled to begin on February 3, 2020.

       Sanders has filed a mandamus petition in this Court seeking various forms of relief

prior to the start of his trial. Specifically, he seeks recusal of the District Judge and

review of numerous decisions the District Court has made, including decisions regarding

discovery, continuances, and his stand-by counsel.

       A writ of mandamus is a “drastic remedy” that may be granted only in

“extraordinary circumstances in response to an act amounting to a judicial usurpation of

power.” In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). “In

particular, the use of mandamus in criminal cases is both extraordinary and exceptional.”

United States v. Farnsworth, 456 F.3d 394, 401 (3d Cir. 2006) (internal quotation marks

and citation omitted). “Before a writ of mandamus may issue, a party must establish that

(1) no other adequate means [exist] to attain the relief he desires, (2) the party’s right to

issuance of the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” See Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam)

(internal quotation marks and citation omitted).




                                               2
       Sanders first seeks the recusal of the District Judge. Mandamus relief is not

available based on the refusal of the District Judge to recuse under 28 U.S.C. § 144. See

In re Sch. Asbestos Litig., 977 F.2d 764, 774-76 (3d Cir. 1992). In contrast,

“[m]andamus is a proper means for this court to review a district court judge’s refusal to

recuse from a case pursuant to 28 U.S.C. § 455(a), where the judge’s impartiality might

reasonably be questioned.” Alexander v. Primerica Holdings, Inc., 10 F.3d 155, 163 (3d

Cir. 1993); see 28 U.S.C. § 455(a). To determine whether mandamus relief is warranted,

we review a district judge’s decision not to recuse under § 455(a) for abuse of discretion.

See In re Kensington Int’l Ltd., 368 F.3d 289, 301 (3d Cir. 2004).

       Sanders argues that the District Judge should be recused from his case because he

believes that the District Judge is colluding with the prosecutor and his stand-by counsel

against him, based on favorable decisions she has made in favor of the Government and

his disagreement with rulings she has made against him. He also believes that the

District Judge is prejudiced against him because she has read emails he has sent that

criticized her, and asserts that the District Judge has spoken to him disrespectfully at

various hearings. Finally, he believes that the District Judge is interfering with the

docketing of his filings. However, Sanders’ dissatisfaction with unfavorable decisions

does not necessitate the District Judge’s recusal. See Liteky v. United States, 510 U.S.

540, 555 (1994) (“[J]udicial rulings alone almost never constitute a valid basis for a bias

or partiality motion.”). Further, as the District Court explained, Sanders’ unsupported

conjecture that the District Judge is colluding with the prosecution and his stand-by



                                              3
counsel against him, or interfering with the docketing of his filings, does not require the

recusal of the District Judge. See In re United States, 666 F.2d 690, 694 (1st Cir. 1981)

(noting that a judge’s recusal is not required on the basis of “unsupported” or “highly

tenuous speculation”). Thus, Sanders has not demonstrated that the District Judge’s

impartiality might reasonably be questioned such that he has a clear and indisputable

right to recusal under § 455(a).

       Next, Sanders may seek relief from the remaining rulings that he seeks to

challenge in a direct criminal appeal or on collateral review, if necessary. See In re

Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003) (“[M]andamus must not be used

as a . . . substitute for appeal.”) (citation omitted). To the extent that the District Court

has yet to rule on some of Sanders’ recent pending motions, “matters of docket control

and conduct of discovery are committed to the sound discretion of the district court.” In

re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982). The District Court has

responsively handled Sanders’ filings until this point and has held multiple hearings

leading up to Sanders’ trial regarding his requests. We are confident that the District

Court will address Sanders’ remaining pending motions in due time.

       Accordingly, because Sanders has not presented an extraordinary and exceptional

request for mandamus relief, we will deny his petition. In light of our disposition,

Sanders’ request for a stay of his criminal proceedings pending the adjudication of this

petition is denied as moot.




                                               4